IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-CP-01855-COA

KHRISTOFFER MANDELL HEARRON A/K/A                                         APPELLANT
KHRISTOFFER M. HEARRON A/K/A
KHRISTOFFER HEARRON

v.

MISSISSIPPI DEPARTMENT OF                                                   APPELLEE
CORRECTIONS

DATE OF JUDGMENT:                         10/09/2013
TRIAL JUDGE:                              HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                JEFFERSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   KHRISTOFFER MANDELL HEARRON
                                          (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: ANTHONY LOUIS SCHMIDT JR.
NATURE OF THE CASE:                       CIVIL - OTHER
TRIAL COURT DISPOSITION:                  DISMISSED PETITIONER’S MOTION FOR
                                          A TEMPORARY RESTRAINING ORDER
                                          AGAINST THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS
DISPOSITION:                              AFFIRMED - 06/02/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., ISHEE AND CARLTON, JJ.

       ISHEE, J., FOR THE COURT:

¶1.    Khristoffer Mandell Hearron has been incarcerated with the Mississippi Department

of Corrections (MDOC) for almost twenty years in various facilities. In 2013, Hearron filed

a motion for a temporary restraining order (TRO) against the MDOC. His motion was

dismissed. Aggieved, Hearron filed the instant appeal. Finding that Hearron has failed to

exhaust his administrative remedies, we affirm the circuit court’s dismissal.
                               STATEMENT OF FACTS

¶2.    In 1995, Hearron was convicted of possession of cocaine with intent to distribute and

sentenced as a habitual offender to thirty years in the custody of the MDOC. Since his

incarceration, Hearron has filed numerous claims with the MDOC’s Administrative Remedy

Program (ARP). ARP policy dictates that only ten claims or motions may sit pending at any

one time.

¶3.    In 2013, Hearron filed multiple motions with ARP, including a request for a TRO

against MDOC. However, the motions were sent back to Hearron since he already had nine

pending motions. Hearron was sent notice with the return of the motions that he may choose

one motion with which he would like to proceed. Hearron failed to choose a motion to

submit to ARP.

¶4.    Nonetheless, Hearron filed a motion for a TRO against the MDOC and a motion to

proceed in forma pauperis (IFP) in the Greene County Circuit Court. The circuit court

dismissed Hearron’s motion for a TRO for lack of jurisdiction and ordered him to exhaust

his administrative remedies before proceeding further. His motion to proceed IFP was

denied.

¶5.    Hearron simultaneously filed a motion for a TRO against the MDOC and a motion

to proceed IFP in the Jefferson County Circuit Court. That circuit court also dismissed his

motion for a TRO for lack of jurisdiction and denied his motion to proceed IFP.

Nonetheless, after filing numerous subsequent motions with the circuit court, Hearron was

eventually granted leave to proceed IFP. Aggrieved, he appeals.



                                             2
                                      DISCUSSION

¶6.    We have consistently held that “[a]n inmate must exhaust all of his internal remedies

with the MDOC before seeking judicial review of any complaint.” Taylor v. Petrie, 41 So.
3d 724, 727-28 (¶12) (Miss. Ct. App. 2010) (citation omitted). Indeed, when a petitioner

challenges a decision or policy of the MDOC, he must exhaust all administrative remedies

before appealing to this Court or we are without jurisdiction to consider the claims.

McKenzie v. State, 66 So. 3d 1274, 1275 (¶2) (Miss. Ct. App. 2011) (citation omitted).

¶7.    The record is void of any indication that Hearron has exhausted his administrative

remedies. Hearron points to the fact that ARP has denied his request to file his motion for

a TRO against the MDOC due to its policy allowing only ten claims at one time. However,

Hearron fails to show that he has followed any ARP appellate procedure to contest the

policy itself or petition ARP to allow his motion as an exception. Instead, it appears that

upon ARP’s denial of Hearron’s motion for a TRO due to his other pending motions,

Hearron immediately filed an appeal with the circuit court and then appealed the circuit

court’s judgment to this Court. When a “record contains no proof that [a petitioner] has

exhausted his administrative remedies, we are without jurisdiction to consider claims of this

nature.” Id. (citation omitted). Hence, we must dismiss this case for lack of jurisdiction.

¶8.    However, in an abundance of caution, we note that Mississippi Code Annotated

section 11-11-3 (Rev. 2004) provides that a prisoner’s challenge to an MDOC decision or

policy must be made in the circuit court of the county where the prisoner resides. See also

Nelson v. Bingham, 116 So. 3d 172, 174 (¶7) (Miss. Ct. App. 2013). The record and



                                             3
Hearron’s brief indicate that Hearron was housed at the Southern Mississippi Correctional

Institute in Greene County, Mississippi, at the time he filed his appeal to the circuit court.

Accordingly, the circuit court was also without jurisdiction to consider Hearron’s claims

since Hearron’s motion was filed in an improper venue. Thus, the circuit court’s dismissal

of Hearron’s motion was proper.

¶9.  THE JUDGMENT OF THE JEFFERSON COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO JEFFERSON
COUNTY.

   LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ROBERTS, CARLTON,
MAXWELL AND FAIR, JJ., CONCUR. JAMES, J., NOT PARTICIPATING.




                                              4